Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 4, 7, 11-15, 25-27, 30, and 71-75, drawn to a heterologous chimeric protein comprising:
(a)	a first domain comprising a portion of colony stimulating factor 1 receptor (CSF1R) that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2;
(b)	a second domain comprising a portion of CD40 Ligand (CD40L) that is at least 95% identical to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4; and
(c)	a linker linking the first domain and the second domain, the linker comprising a hinge-CH2-CH3 Fc domain, classified in C07K 14/53.
II.	Claims 76-78, drawn to a method for treating cancer comprising administering an effective amount of a pharmaceutical composition to a subject in need thereof, the pharmaceutical composition comprising a heterologous chimeric protein comprising:
(a)	a first domain comprising a portion of colony stimulating factor 1 receptor (CSF1R) that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2;

(c)	a linker linking the first domain and the second domain, the linker comprising a hinge-CH2-CH3 Fc domain, classified in C07K 14/53.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product of Group I may be used in a materially different process than that of Group II. For example the product of Group I may be used for routine laboratory purposes, such as investigating T cell responses.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In a voicemail from Stephen Altieri, dated 07/08/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 2, 4, 7, 11-15, 25-27, 30, 71-75. Affirmation of this election must be made by applicant in replying to this Office action. Claims 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 1, 2, 4, 7, 11-15, 25-27, 30, and 71-78 are pending.
Claims 76-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in a voicemail from Stephen Altieri on 07/08/2021.
	Claims 1, 2, 4, 7, 11-15, 25-27, 30, and 71-75 are under examination on the merits.

Objection to the Claims
Claim 74 is objected to because of the following informalities: Lines two and three of the claim recite “SIRPα (CD172a)”. This appears to be a typographical error that should read “CSF1R”. Appropriate correction is required.

Claim Rejections
35 U.S.C. 102(a)(2)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 11-15, 25-27, 30, and 71-75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schreiber et al. (WO 2017/059168, international filing date: 09/30/2016, in IDS from 01/25/2021).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claims 4, 7, and 11-15, these claims limit the base claim by reciting properties of the claimed heterologous chimeric protein. The Office does not have the facilities for examining and comparing Applicant's products with those of the prior art as a means to establish that the products of the prior art possess the same material, structural, and functional characteristics as the instantly claimed antibodies. In the absence of evidence to the contrary, the burden is on Applicant to prove that the products to which the claims are directed are different than those taught by the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). As such the limitations of claims 4, 7, and 11-15 are inherent to the invention of Schreiber et al. and do not distinguish the instant claims from the disclosure of Schreiber et al.
With respect to claim 27, at p. 39, Schreiber et al. disclose that “the present chimeric protein is produceable in a mammalian host cell as a secretable and fully functional single polypeptide chain…”

With respect to claim 73, at p. 4, Schreiber et al. disclose “a method for treating cancer comprising administering an effective amount of a pharmaceutical composition comprising the chimeric protein to a patient in need thereof.”
Therefore all of the limitations of claims 1, 2, 4, 7, 11-15, 25-27, 30, and 71-75 are met by Schreiber et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 11-15, 25-27, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2010/062401, international publication date: 06/03/2010) in view of Hirano et al. (Blood, 93(9): 2999-3007, 1999, in IDS from 11/06/2019), Camphausen et al. (US PG PUB 2014/0113370, publication date: 04/24/2014, in IDS from 11/06/2019), Wong et al. (US PG PUB 2014/0079699, publication date: 03/20/2014), and Mourad et al. (WO 2008/061377, international publication date: 05/29/2008, in IDS from 11/06/2019), as evidenced by Ma et al. (Seminars in Immunology, 21: 265-272, 2009, in IDS from 11/06/2019).
Lin et al. teach that “[d]ysregulation of CSF1R activity may result in an imbalance in the levels and/or activities of macrophage and osteoclast cell populations, which may lead to disease- associated pathology. Based on their known and suspected contributions to human disease, both CSF1R and CSF1 have been identified as potential therapeutic targets for osteolytic bone loss and cancer. Indeed, CSF1R and CSF1 antagonists such as antibodies directed against CSF1R or CSF1 (see e.g., WO 2007/081879), antisense- and siRNA-mediated silencing of CSF1R or CSF1 expression (see e.g., WO 2007/081879), soluble forms of the CSF1R (see e.g., in vivo, such as osteolytic bone loss, cancer metastasis, cancer metastasis-induced osteolytic bone loss, and tumor growth.” See [005]. At [006], Lin et al. teach that “[t]o date, we are not aware of any demonstration of a CSF1R ECD [extracellular domain] fusion molecule shown to be effective at treating osteolytic bone loss, cancer metastasis, cancer metastasis-induced osteolytic bone loss, or tumor growth in vivo. As described herein, the inventors have found that CSF1R ECD fusion molecules of the invention inhibit osteolytic bone loss in in vivo models, including osteolytic bone loss resulting from cancer metastasis to bone (See Examples 8 and 10). Furthermore, the inventors have also shown that CSF1R ECD fusion molecules inhibit cancer metastasis in vivo (See Example 9). In certain cancers, the inventors have found that CSF1R ECD fusion molecules directly inhibit primary tumor growth in vivo (See Example 9).” At [010], Lin et al. teach that “[t]he invention includes a method of inhibiting cancer metastasis in a patient comprising administering to the patient a therapeutically effective amount of a CSF1R ECD fusion molecule, wherein the CSF1R ECD fusion molecule comprises a CSF1R ECD and one or more fusion partners. The invention further includes a method of inhibiting cancer metastasis in a patient comprising administering to the patient a therapeutically effective amount of a CSF1R ECD fusion molecule… In certain embodiments, the one or more fusion partners are selected from an Fc, albumin, and polyethylene glycol.” 
Based upon the teachings of Lin et al., one of ordinary skill in the art would have been motivated to develop a pharmaceutical composition comprising: (a) a first domain comprising a 
Hirano et al. teach that “CD40 has also been demonstrated to be expressed at high levels on a variety of human carcinomas, including bladder, breast, and ovarian cancers, as well as melanomas,” and Hirano et al. further teach that “[e]ven though the role of CD40 on carcinoma cells remains largely speculative, its high-level expression on neoplastic epithelial cells may make it an attractive target for therapy. A recombinant soluble human CD40 ligand (srhCD40L) has been developed and we therefore wanted to evaluate its biologic effects on human breast carcinoma cells in vitro and, if effective, in vivo.” See p. 2999, first column.
Also at p. 2999, paragraph bridging the columns, Hirano et al. teach that the use of a recombinant soluble form of CD40L, which is the ligand for CD40, may be effective in the treatment of CD40-expressing cancers, potentially more effective than antibodies directed to CD40:
Breast cancer remains a significant cause of mortality among women. Current treatments include chemotherapy, hormone therapy, and bone marrow transplantation, but mortality rates remain high for women with advanced disease. The demonstration that CD40 is expressed at high levels on human carcinomas and not on corresponding normal epithelial tissue lends promise for the idea of using CD40 to target therapy to the tumor. Since CD40 is expressed on a variety of 
As indicated at Fig. 3 of Hirano et al., for multiple CD40-expressing breast cancer cell lines tested, srhCD40L inhibited proliferation, and at Fig. 5, Hirano et al. teach that for multiple CD40-expressing breast cancer cell lines tested, srhCD40L induced apoptosis. To conclude Hirano et al. teach that “[t]he results presented here suggest that stimulation of CD40 by its ligand may offer promise in the treatment of breast cancer. More work needs to be performed assessing the expression of CD40 on primary breast carcinomas and correlating it with disease progression. The results presented here also suggest that CD40 may be a target receptor for attacking the neoplastic cell itself. CD40 stimulation appears to induce apoptosis and inhibit growth in transformed epithelial cells.” It is noted that at p. 3000, Hirano et al. teach that srhCD40L comprises the extracellular domain of CD40L.
Camphausen et al. teach Fc fusion proteins having novel arrangements, see Abstract. One such arrangement is the Fc-X arrangement, which comprises a polypeptide attached to the C-terminus of an Fc domain, see [0052], Camphausen et al. further teach that said polypeptide may be linked to said Fc domain via a linker, such as a natural, non-artificial, linker that would be expected to display decreased immunogenicity than, for example, an artificial linker, see [0052]. At [0082], Camphausen et al. teach that Fc fusion proteins may comprise an Fc portion that is a human hinge-CH2-CH3 domain, and said Fc portion may belong to any antibody class, such as IgG, and any antibody subclass, such as IgG1, IgG2, IgG3, or IgG4. Camphausen et al. also teach that Fc fusion proteins may be maintained as nucleic acids in expression vectors, see 
Wong et al. teach a CSF1R ECD that comprises amino acids 20 - 512 of SEQ ID NO: 2, see [0047]. Amino acids 20-512 of SEQ ID NO: 2 of Wong et al. meets the limitation of a portion of CSF1R that is at least 95% identical to the amino acid sequence of SEQ ID NO: 2.
Mourad et al. teach a human soluble CD40L polypeptide that comprises the extracellular region of CD40L, see p. 44 of Mourad et al., and said polypeptide shares 100% sequence homology with the instant SEQ ID NO: 3. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Lin et al. with the teachings of Hirano et al., Camphausen et al., Wong et al., and Mourad et al. to develop a heterologous chimeric protein comprising: (a) a first domain comprising a CSF1R ECD that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, (b) a second domain comprising a portion of CD40 Ligand (CD40L) that is at least 95% identical to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4, and (c) a linker linking the first domain and the second domain, the linker comprising a hinge-CH2-CH3 Fc domain. One of ordinary skill in the art would have been motivated to do so, because based upon the teachings of Lin et al., one of ordinary skill in the art would have been motivated to develop a pharmaceutical composition comprising: (a) a first domain comprising a CSF1R ECD that is capable of binding a CSF1R ligand and (b) an Fc domain. Said pharmaceutical composition would have reasonably been expected to be useful in the treatment of cancer. Furthermore Hirano et al. suggest that CD40-expressing cancers may be treatable using a recombinant soluble human CD40 ligand –
With respect to claims 4 and 12-15, as evidenced by Ma et al., the binding of CD40 on dendritic cells (DCs), which are known as antigen presenting cells, to CD40L results in the activation of DCs. “The signaling pathways induced downstream of CD40 engagement on DCs also have been studied and activate multiple genes important for DC function. The cytoplasmic tail of CD40 contains sites for the recruitment of TNF receptor-associated factor family of proteins (TRAFs). CD40 ligation results in trimeric clustering, and the signaling pathways activated downstream of CD40 depend on the specific TRAF being recruited. The recruitment of TRAFs after CD40 engagement initiates signaling cascades that activate genes involved in cytokine production, as well as upregulation of co-stimulatory molecules such as CD80 and CD86, and other maturation markers … These signaling pathways downstream of CD40 ligation in DCs are similar to those activated by other receptors such as Toll-like receptors (TLRs) and RANK–RANKL (TRANCE R-TRANCE).” See p. 266. One of ordinary skill in the art would appreciate that the upregulation of co-stimulatory molecules, such as CD80 and CD86, on DCs enhances the ability of DCs to present antigen and activate T cells. Therefore the invention of Lin et al., Hirano et al., Camphausen et al., Wong et al., and Mourad et al. meets the limitation of a heterologous chimeric protein that increases an immune stimulatory signal when CD40L is 
With respect to claim 7, the limitations of this claim are met, because absent evidence to the contrary, the Fc region component of the heterologous chimeric protein of Lin et al., Hirano et al., Camphausen et al., Wong et al., and Mourad et al. would be expected to provide adequate spacing such that the CSF1R ECD and CD40L components of said heterologous chimeric protein would be able to bind simultaneously.
With respect to claim 11, this claim limits independent claim 1 by reciting a characteristic of the claimed heterologous chimeric protein, specifically that the claimed heterologous chimeric protein “exhibits enhanced anti-tumor effects compared to CD40 agonist antibodies and/or CSF1R antagonistic antibodies.” This claim is included in the instant rejection under 35 U.S.C. 103, because this claim does not comprise any active steps and only recites properties of the claimed method. Given that the invention of Lin et al., Hirano et al., Camphausen et al., Wong et al., and Mourad et al. is indistinguishable from that of claim 1, said invention and the instantly claimed invention would be expected to share the same functional properties. As such, the limitation recited in claim 11 does not distinguish the instantly claimed invention from the invention of Lin et al., Hirano et al., Camphausen et al., Wong et al., and Mourad et al., because said limitation is inherent to both inventions.

With respect to claims 71 and 72, as detailed above, Camphausen et al. teach that Fc fusion proteins may be maintained as nucleic acids in expression vectors, see [0153] and [0158], and Camphausen et al. teach that in order to produce said Fc proteins, said expression vectors may be introduced into host cells, including mammalian cells, see [0164] and [0166]. Therefore it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to maintain nucleic acids that encode the heterologous chimeric protein of Lin et al., Hirano et al., Camphausen et al., Wong et al., and Mourad et al. in expression vectors that may be introduced into host cells to produce said heterologous chimeric protein. Also with respect to claim 27, one of ordinary skill in the art would reason that upon the introduction of an expression vector comprising a nucleic acid that encodes said heterologous chimeric protein into a suitable mammalian host cell, said heterologous chimeric protein produced by said host cell would be properly folded by said host cell, secreted, and functional as a single polypeptide chain, thus meeting the limitations of claim 27.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2010/062401, international publication date: 06/03/2010) in view of Hirano et al. (Blood, 93(9): 2999-3007, 1999, in IDS from 11/06/2019), Camphausen et al. (US PG PUB 2014/0113370, .
The teachings of Lin et al., Hirano et al., Camphausen et al., Wong et al., and Mourad et al. are detailed above. Although these references teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a CSF1R ECD that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, (b) a second domain comprising a portion of CD40 Ligand (CD40L) that is at least 95% identical to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4, and (c) a linker linking the first domain and the second domain, the linker comprising a hinge-CH2-CH3 Fc domain, these references do not teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a CSF1R ECD that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, (b) a second domain comprising a portion of CD40 Ligand (CD40L) that is at least 95% identical to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4, and (c) a linker linking the first domain and the second domain, the linker comprising a hinge-CH2-CH3 Fc domain, wherein the linker comprises an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 26. This deficiency is remedied by Jung et al.
Jung et al. teach IgG Fc fragments useful as drug carriers, see p. 1. Jung et al. further teach that “among several subclasses of IgG, IgG4 has the lowest binding affinity to complement C1q. The decrease in binding affinity to the complement results in a decrease in or removal of in vivo. IgG2 and IgG4 Fc fragments have weaker binding affinity to C1q than IgG1, and the IgG4 Fc fragment has the weakest activity. Therefore, since, to be used as a drug carrier, the Fc fragment linked to a drug preferably has weaker effector functions such as ADCC and CDC, with respect to the objects of the present invention, preferred are IgG2 Fc and IgG4 Fc fragments, more preferred are Fc fragments having the amino acid sequences of SEQ ID Nos. 8, 10, and 23.” See paragraph bridging p. 18 and 19. SEQ ID NO: 10 of Jung et al. is at least 95% identical to the amino acid sequence of the instant SEQ ID NO: 26.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Lin et al., Hirano et al., Camphausen et al., Wong et al., and Mourad et al. with the teachings of Jung et al. to develop a heterologous chimeric protein comprising: (a) a first domain comprising a CSF1R ECD that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, (b) a second domain comprising a portion of CD40 Ligand (CD40L) that is at least 95% identical to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4, and (c) a linker linking the first domain and the second domain, the linker comprising a hinge-CH2-CH3 Fc domain, wherein the linker comprises an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 26. One of ordinary skill in the art would have been motivated to do so, because Lin et al., Hirano et al., Camphausen et al., Wong et al., and Mourad et al. teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a CSF1R ECD that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, (b) a second domain comprising a portion of CD40 Ligand (CD40L) that is at least 95% in vivo use. As indicated above IgG4 has a low binding affinity to complement C1q, which decreases or removes ADCC or CDC, thereby inhibiting unnecessary immune responses. One of ordinary skill in the art would therefore appreciate that by modifying the invention of Lin et al., Hirano et al., Camphausen et al., Wong et al., and Mourad et al. to comprise the IgG4 Fc fragment of Jung et al., the resultant invention would provide a means for treating cancer that would be expected to have a favorable safety profile, given that said IgG4 Fc fragment of Jung et al. would reasonably be expected to limit unnecessary immune responses.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1, 2, 4, 7, 11-15, 25-27, 30, and 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2010/062401, international publication date: 06/03/2010) in view of Hirano et al. (Blood, 93(9): 2999-3007, 1999, in IDS from 11/06/2019), Camphausen et al. (US PG PUB 2014/0113370, publication date: 04/24/2014, in IDS from 11/06/2019), Wong et al. (US PG PUB 2014/0079699, publication date: 03/20/2014), Mourad et al. (WO 2008/061377, international publication date: 05/29/2008, in IDS from 11/06/2019), and Jung et al. (WO 2005/047334, international publication date: 05/26/2005, in IDS from 11/06/2019).

One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Lin et al. with the teachings of Hirano et al., Camphausen et al., Wong et al., Mourad et al., and Jung et al. to develop a recombinant fusion protein comprising: (a) a first domain comprising a portion of CSF1R that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and is capable of binding a CSF1R ligand, (b) a second domain comprising a portion of CD40 Ligand (CD40L) that is at least 95% identical to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4 and is capable of binding a CD40L receptor, and (c) a linker that is at least 95% identical to SEQ ID NO: 26, which links the first domain and the second domain. One of ordinary skill in the art would have been motivated to do so, because based upon the teachings of Lin et al., one of ordinary skill in the art would have been motivated to develop a pharmaceutical composition comprising: (a) a first domain comprising a CSF1R ECD that is capable of binding a CSF1R ligand and (b) an Fc domain. Said pharmaceutical composition would have reasonably been expected to be useful in the treatment of cancer. Furthermore Hirano et al. suggest that CD40-expressing cancers may be treatable using a recombinant soluble human CD40 ligand –“stimulation of CD40 by its ligand may offer promise in the treatment of breast cancer.” In view of the teachings of Lin et al. and Hirano et al., one of ordinary skill in the art would have had a reasonable expectation that the administration of both a CSF1R ECD-Fc fusion protein and CD40L would be useful in the treatment of cancer. Furthermore based upon the teachings of Camphausen et al., one of ordinary skill in the art would appreciate that the co-administration of a CSF1R ECD-Fc fusion protein and CD40L could be carried out by modifying the CSF1R in vivo use. As indicated above IgG4 has a low binding affinity to complement C1q, which decreases or removes ADCC or CDC, thereby inhibiting unnecessary immune responses. One of ordinary skill in the art would therefore appreciate that by modifying the invention of Lin et al., Hirano et 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7, 11-15, 25-27, 30, and 71-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,513,548. Although the claims at issue are not identical, they are not patentably distinct from each other, because both sets of claims encompass a heterologous chimeric protein comprising: (a) a first domain comprising a CSF1R ECD that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, (b) a second domain comprising a portion of CD40 Ligand (CD40L) that is at least 95% identical to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4, and (c) a linker linking the first domain and the second domain, the linker comprising a hinge-CH2-CH3 Fc domain.

s 1, 2, 4, 7, 11-15, 25-27, 30, and 71-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,513,548 in view of Schreiber et al. (WO 2017/059168, international filing date: 09/30/2016, in IDS from 01/25/2021).
Schreiber et al. disclose a heterologous chimeric protein comprising a) the amino acid sequence of SEQ ID NO: 46, b) the amino acid sequence of SEQ ID NO: 60, and c) an Ig linker of SEQ ID NO: 72, see p. 200. SEQ ID NO: 46 of Schreiber et al. is a human CSF1R extracellular region protein that shares 100% sequence homology with the instant SEQ ID NO: 2, SEQ ID NO: 60 of Schreiber et al. is a human CD40L extracellular region protein that shares 100% sequence homology with the instant SEQ ID NO: 4, and SEQ ID NO: 72 of Schreiber et al. is a human IgG4 linker that shares 100% sequence homology with the instant SEQ ID NO: 26. One of ordinary skill in the art would have been motivated to modify the method of U.S. Patent No. 10,513,548 to comprise the administration of the heterologous chimeric protein of Schreiber et al., because such a method would have reasonably been expected to be useful in the treatment of cancer. Furthermore by modifying the method of U.S. Patent No. 10,513,548 to comprise the administration of the heterologous chimeric protein of Schreiber et al., the resultant method would encompass the instantly claimed heterologous chimeric protein. Therefore the instantly claimed invention is prima facie obvious over claims 1-16 of U.S. Patent No. 10,513,548 in view of Schreiber et al.

Comments on Written Description - 35 U.S.C. 112(a)
	The claims recite a portion of CSF1R that is capable of binding a CSF1R ligand. With respect to this limitation, attention is drawn to the teachings of Chen et al. (PNAS, 105(47): The M-CSF:FMS interface therefore can be described as two largely separated sites, site 1, the site between M-CSF and FMS-D2, and site 2, the site between M-CSF and FMS-D3 (emphasis added).” See p. 18269, second column. At p. 18269, second column, and p. 18270, first column, Chen et al. teach that “[t]he site 1 interface consists of helix B (residue 55–66) and helix C (residues 79–85) of M-CSF, and the CD loop (residues 141–151) and the EF loop (residue 168–173) of FMS-D2… The smaller site 2 interface consists of the N-terminal segment of M-CSF (residues 6–15) and the FMS-D3 BC and DE loops (residues 231–232 and 250–257) (emphasis added).” Therefore one skilled in the art would have a general understanding of the amino acid sequences of CSF1R that are involved in the binding of CSF1R to a CSF1R ligand, and as such it is the Examiner’s position that one skilled in the art would reasonably be able to envisage a portion of CSF1R that is capable of binding a CSF1R ligand, as recited in the claims. As such the limitation of “a first 
It is further noted that the claims recite a portion of CD40L that is capable of binding a CD40L receptor. With respect to this limitation, attention is drawn to the teachings of Karpusas et al. (Structure, 3:1031-1039, 1995, in IDS from 11/06/2019). Karpusas et al. teach that CD40L, which is expressed on the surface of activated CD4+ T cells, comprises an extracellular portion that comprises an extracellular “stalk” and a globular TNF-like extracellular domain, see p. 1031, second column. Karpusas et al. further teach that CD40L is a member of the TNF family of cytokines, which includes TNFα and lymphotoxin-α (LTα), see p. 1031, second column. At Figure 4, Karpusas et al. disclose the amino acid sequences of the TNF-like extracellular domains of CD40L, TNFα, and LTα. Figure 4 shows various amino acid residues along the length of the TNF-like extracellular domain of LTα that are involved in contacting the LTα receptor, and Figure 4 also demonstrates that there are various amino acid positions along the length of the TNF-like extracellular domain of CD40L for which mutations at said amino acid positions affect CD40 binding. Based upon the teachings of Karpusas et al., one skilled in the art would reason that the TNF-like extracellular domains of CD40L, TNFα, and LTα are generally required to facilitate the binding these TNF family members to their respective receptors/ligands. Therefore one skilled in the art would have a general understanding of the amino acid sequence of CD40L that is involved in the binding of CD40L to a CD40L receptor, said amino acid sequence of CD40L being the TNF-like extracellular domain of CD40L, as depicted in Figure 4 of Karpusas et al., and as such it is the Examiner’s position that one skilled in the art would reasonably be able to envisage a portion of CD40L that is capable of binding a CD40L receptor, as recited in the claims. As such the limitation of “a second domain comprising a portion of CD-

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642